JS-LAND 44 (Rev. 07/19)                Case 4:20-cv-05494-KAW Document 1-3 Filed 08/07/20 Page 1 of 2
                                                                                   CIVIL COVER SHEET
The JS-CAND 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law,
except as provided by local rules of court. This form, approved in its original form by the Judicial Conference of the United States in September 1974, is required for the Clerk of
Court to initiate the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

                                                                                                               JPIRNAMM TaTA N.A., US Bank, N.A., Wells Fargo Bank, N.A., Quality Loan
I'                                es
                                                                                                               Service Corporaiton, Northwest Trustee Services, Inc., Juliet Bernal

     (b) County of Residence of First Listed Plaintiff              Marie                                        County of Residence of First Listed Defendant              Hamilton, OH
          (EXCEPT IN U.S. PLAINTIFF CASES)                                                                       (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                 NOTE:         IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                               THE TRACT OF LAND INVOLVED.

     cCd Atomeys..(Finn.Name,..Address. and relephone.NumberJ.                     .
 P       se 36".K.ustic           Way, San Katael, California 94901                                                e.Yikgfcff;rorniII (169522), Frederick A. Haist (211322) DAVIS
                                                                                                               JoA in
                                                                                                           WRIGHT TREMAINE LLP, 505 Montgomery Street, Suite 800, San
                                                                                                           Francisco, California 94111, (415) 276-6500
          BASIS OF JURISDICTION (Place an                        'X" in One Box Only)                   CITIZENSHIP OF PRINCIPAL PARTIES (Place an `X" in One Boxfor Plaintiff
                                                                                                        (For Diversity Cases Only)                                      and One Boxfor Defendant)
                                                                                                                                            PTF       DEF                                      PTF         DEF
     1    U.S. Government Plaintiff         3    Federal Question                                      Citizen of This State                X1         1      Incorporated or Principal Place     4          4
                                                 (U.S Government Not a Party)
                                                                                                                                                              of Business In This State
                                                                                                       Citizen of Another State                2        2     Incorporated and Principal Place    5        X5
     2    U.S. Government Defendant X 4           Diversity                                                                                                   of Business In Another State
                                                (Indicate Citizenship of Parties in Item III)
                                                                                                       Citizen or Subject of a                 3        3     Foreign Nation                      6           6
                                                                                                       Foreign Country

 IV.        NATURE OF surr                  (Place an 'X" in One Box Only)
            CONTRACT                                                    TORTS                                    FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES
     110 Insurance                        PERSONAL INJURY                        PERSONAL INJURY                 625 Drug Related Seizure of         422 Appeal 28 USC § 158            375 False Claims Act
     120 Marine                                                                                                      Property 21 USC § 881           423 Withdrawal 28 USC              376 Qui Tam (31 USC
                                        310 Airplane                           365 Personal Injury — Product
     130 Miller Act                                                                Liability                     690 Other                               § 157                      I       § 3729(a))
                                        315 Airplane Product Liability
     140 Negotiable Instrument                                                 367 Health Care/                            LABOR                       PROPERTY RIGHTS                  400 State Reapportionment
                                        320 Assault, Libel & Slander
     150 Recovery of                                                               Pharmaceutical Personal                                                                              410 Antitrust
                                        330 Federal Employers'                                                   710 Fair Labor Standards Act        820 Copyrights
         Overpayment Of                                                            Injury Product Liability                                                                             430 Banks and Banking
                                            Liability                                                            720 Labor/Management                830 Patent
         Veteran's Benefits                                                    368 Asbestos Personal Injury                                                                             450 Commerce
                                        340 Marine                                                                   Relations                       835 Patent—Abbreviated New
     151 Medicare Act                                                              Product Liability
                                        345 Marine Product Liability                                             740 Railway Labor Act                   Drug Application               460 Deportation
     152 Recovery of Defaulted                                                 PERSONAL PROPERTY                                                                                        470 Racketeer Influenced &
                                        350 Motor Vehicle                                                        751 Family and Medical              840 Trademark
         Student Loans (Excludes                                               370 Other Fraud                                                                                              Corrupt Organizations
                                        355 Motor Vehicle Product                                                    Leave Act
         Veterans)                                                             371 Truth in Lending                                                    SOCIAL SECURITY
                                            Liability                                                            790 Other Labor Litigation                                             480 Consumer Credit
     153 Recovery of                                                           380 Other Personal Property                                           861 IRA (1395ff)
                                        360 Other Personal Injury                                                791 Employee Retirement                                                485 Telephone Consumer
         Overpayment                                                               Damage                            Income Security Act             862 Black Lung (923)                   Protection Act
      of Veteran's Benefits             362 Personal Injury -Medical
                                            Malpractice                        385 Property Damage Product                                           863 DIWC/DIWW (405(g))             490 Cable/Sat TV
     160 Stockholders' Suits                                                       Liability                            IMMIGRATION
                                                                                                                                                     864 SSID Title XVI                 850 Securities/Commodities/
     190 Other Contract                                                                                          462 Naturalization                                                         Exchange
                                             CIVIL RIGHTS                      PRISONER PETITIONS                                                    865 RSI (405(g))
     195 Contract Product Liability                                                                                  Application
                                                                                                                                                                                        890 Other Statutory Actions
                                        440 Other Civil Rights                    HABEAS CORPUS                  465 Other Immigration                FEDERAL TAX SUITS
     196 Franchise                                                                                                                                                                      891 Agricultural Acts
                                        441 Voting                             463 Alien Detainee                    Actions                         870 Taxes (U.S. Plaintiff or
         REAL PROPERTY                  442 Employment                                                                                                                                  893 Environmental Matters
                                                                               510 Motions to Vacate                                                     Defendant)
     210 Land Condemnation              443 Housing/                               Sentence                                                                                             895 Freedom of Information
                                                                                                                                                     871 IRS—Third Party 26 USC
 X 220 Foreclosure                          Accommodations                                                                                                                                  Act
                                                                               530 General                                                               § 7609
                                        445 Amer. w/Disabilities—                                                                                                                       896 Arbitration
     230 Rent Lease & Ejectment                                                535 Death Penalty
                                            Employment                                                                                                                                  899 Administrative Procedure
     240 Torts to Land                                                                  OTHER                                                                                               Act/Review or Appeal of
     245 Tort Product Liability         446 Amer. w/Disabilities—Other
                                                                               540 Mandamus & Other                                                                                         Agency Decision
     290 All Other Real Property        448 Education
                                                                               550 Civil Rights                                                                                         950 Constitutionality of State
                                                                               555 Prison Condition                                                                                         Statutes
                                                                               560 Civil Detainee—
                                                                                   Conditions of
                                                                                   Confinement

V.          ORIGIN (Place an "X" in One Box Only)
         Original                 X2    Removed from                3       Remanded from          4   Reinstated or           5 Transferred from              6   Multidistrict           8 Multidistrict
         Proceeding                     State Court                         Appellate Court            Reopened                  Another District (specift)        Litigation—Transfer       Litigation—Direct File


VI.         CAUSE OF              Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                  28 U.S.C. § 1332--diversity action
            ACTION
                                  Brief description of cause:
                                  Plaintiff seeks to set aside a foreclosure sale
VII.        REQUESTED IN                    CHECK IF THIS IS A CLASS ACTION                            DEMAND $         7,200,000.00                  CHECK YES only if demanded in complaint:
            COMPLAINT:                      UNDER RULE 23, Fed. R. Civ. P.                                                                            JURY DEMAND:             Yes     X No


VIII. RELATED CASE(S),                                    JUDGE                                                         DOCKET NUMBER
      IF ANY (See instructions):

 IX.       DIVISIONAL ASSIGNMENT (Civil Local Rule 3-2)
                              X SAN FRANCISCO/OAKLAND
 (Place an "X" in One Box Only)                                                                                                    SAN JOSE                           EUREKA-MCKINLEYVILLE

                08/07/2020                                                                                                                   Is/Joseph
                                                                                                                                             /s/Joseph E. Addiego Ill
                                                                                                                                                                  III
 DATE                                                     SIGNATURE OF ATTORNEY OF RECORD
JS-CAND 44 (rev. 07/19)   Case 4:20-cv-05494-KAW Document 1-3 Filed 08/07/20 Page 2 of 2

             INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS-CAND 44

Authority For Civil Cover Sheet. The JS-CAND 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and
service of pleading or other papers as required by law, except as provided by local rules of court. This form, approved in its original form by the Judicial
Conference of the United States in September 1974, is required for the Clerk of Court to initiate the civil docket sheet. Consequently, a civil cover sheet is
submitted to the Clerk of Court for each civil complaint filed. The attorney filing a case should complete the form as follows:
   I. a) Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
     b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
        time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
        condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
     c) Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
        in this section "(see attachment)."
   II.    Jurisdiction. The basis of jurisdiction is set forth under Federal Rule of Civil Procedure 8(a), which requires that jurisdictions be shown in
           pleadings. Place an "X" in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
          (1) United States plaintiff. Jurisdiction based on 28 USC §§ 1345 and 1348. Suits by agencies and officers of the United States are included here.
          (2) United States defendant. When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
          (3) Federal question. This refers to suits under 28 USC § 1331, where jurisdiction arises under the Constitution of the United States, an amendment
              to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code
              takes precedence, and box 1 or 2 should be marked.
          (4) Diversity of citizenship. This refers to suits under 28 USC § 1332, where parties are citizens of different states. When Box 4 is checked, the
              citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
              cases.)
   III.   Residence (citizenship) of Principal Parties. This section of the JS-CAND 44 is to be completed if diversity of citizenship was indicated above.
          Mark this section for each principal party.
   IV. Nature of Suit. Place an "X" in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
       sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than
       one nature of suit, select the most definitive.
   V.     Origin. Place an "X" in one of the six boxes.
          (1) Original Proceedings. Cases originating in the United States district courts.
          (2) Removed from State Court. Proceedings initiated in state courts may be removed to the district courts under Title 28 USC § 1441. When the
              petition for removal is granted, check this box.
          (3) Remanded from Appellate Court. Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
              date.
          (4) Reinstated or Reopened. Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
          (5) Transferred from Another District. For cases transferred under Title 28 USC § 1404(a). Do not use this for within district transfers or
              multidistrict litigation transfers.
          (6) Multidistrict Litigation Transfer. Check this box when a multidistrict case is transferred into the district under authority of Title 28 USC
              § 1407. When this box is checked, do not check (5) above.
          (8) Multidistrict Litigation Direct File. Check this box when a multidistrict litigation case is filed in the same district as the Master MDL docket.
          Please note that there is no Origin Code 7. Origin Code 7 was used for historical records and is no longer relevant due to changes in statute.
   VI.    Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
          statutes unless diversity. Example: U.S. Civil Statute: 47 USC § 553. Brief Description: Unauthorized reception of cable service.
   VII. Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Federal Rule of Civil Procedure 23.
          Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
          Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.
   VIII. Related Cases. This section of the JS-CAND 44 is used to identify related pending cases, if any. If there are related pending cases, insert the docket
         numbers and the corresponding judge names for such cases.
   IX. Divisional Assignment. If the Nature of Suit is under Property Rights or Prisoner Petitions or the matter is a Securities Class Action, leave this
       section blank. For all other cases, identify the divisional venue according to Civil Local Rule 3-2: "the county in which a substantial part of the
       events or omissions which give rise to the claim occurred or in which a substantial part of the property that is the subject of the action is situated."
   Date and Attorney Signature. Date and sign the civil cover sheet.
